         Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 1 of 28



                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND



 DAVID A. GAMBINO,

        Plaintiff,

         V.


 FRANK HERSHBERGER,
 SHANE SHEETZ,
 KRISTI CRITES,
 DR. MOUBAREK,
 BRETT DODD,
 LIEUTENANT EIRICH,
 C. TODD,
 WARDEN STEWART,
 COUNSELOR SMITH,
 JANE DOE,Assistant Warden^                              Civil Action No. TDC-17-1701
 4 JANE DOE MEDICAL PROVIDERS                            Civil Action No. TDC-17-2311
 AT FCI CUMBERLAND,
 8 JOHN DOE OFFICERS AT FCI
 CUMBERLAND,MD,
 JOHN DOE,Representativefor Mid Atlantic
 OFFICE OF BOP,
 JOHN DOE,Representativefor BOP,
 CAROL MILLER,
 TOM GERA,
 JODYAMERZUA,
 P. BOCH,
 DENISE VANMETER,
 TEQUILA McGAHEE,
 BLAINE SMITH and
 CARRIE HANSCOM,

        Defendants.




                                 MEMORANDUM OPINION

       Plaintiff David A. Gambino,a former federal inmate at the Federal Correctional Institution

in Cumberland, Maryland ("FCI-Cumberland'), has filed these consolidated civil rights actions

pursuant to 42 U.S.C. § 1983 asserting various constitutional violations against him while he was
           Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 2 of 28



incarcerated at FCI-Cumberland from March 3, 2015 to March 7, 2016. Gambino was released

from federal custody in October 2020. Pending before the Court is Defendants' Second Motion

to Dismiss the Complaint, or in the Alternative, for Summary Judgment ("the Second Motion").

Having reviewed the submitted materials,the Court finds that no hearing is necessary. See D. Md.

Local R. 105.6. For the reasons set forth below,the Second Motion will be GRANTED.

                                          BACKGROUND


          The allegations in the Complaint, relevant background facts, and relevant procedural

history are set forth in the Court's memorandum opinion of March 20, 2019, in which it granted

Defendants' First Motion to Dismiss, or in the Alternative, for Summary Judgment ("the First

Motion"). Gambino v. Hershberger, No.TDC-17-1701,2019 WL 1300856, at *1-3(D. Md. Mar.

20, 2019). The Court incorporates that memorandum opinion by reference and provides only the

additional background information necessary for resolution ofthe Second Motion.

          As a result of the Court's ruling on the First Motion, the remaining claims in these cases

consist of: (1) under Bivens v. Six Unknown Named Agents ofFederal Bureau ofNarcotics, 403

U.S. 388 (1971), violations of the Eighth Amendment to the United States Constitution based on

deliberate indifference to Gambino's serious medical and dental needs, and based on the use of

excessive force against Gambino;(2) under Bivens, violations of the First Amendment based on

retaliation against Gambino for filing grievances and based on hindering his access to the courts;

(3)violations ofthe Federal Tort Claims Act("FTCA"),28 U.S.C. §§ 1346,2671-80(2018),based

on alleged battery and intentional infliction of emotional distress against Gambino; and (4)

violations of the Privacy Act of 1974, 5 U.S.C. § 552a (2018), for releasing certain personal

information. The Court granted Defendants leave to file the Second Motion addressing these

claims.
         Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 3 of 28



       As to the Eighth Amendment, Gambino alleges several instances of alleged deliberate

indifference to his medical and dental needs. He asserts that beginning on March 3,2015, he was

provided inadequate medical care for severe back pain, including his need for a cane; for a fungal

infection; and for a stomach condition, including by discontinuing his prescription for Prilosec.

Gambino also alleges that Defendants provided inadequate care during a hunger strike in July 2015

by turning off the water to his cell. He further alleges that he received inadequate dental care that

resulted in an infected wisdom tooth.


       Gambino also asserts that Defendants acted with deliberate indifference to his mental

health needs. Among other things, he contends that Defendants improperly prescribed him the

medication Citalopram in November 2015 and that in February 2016,Defendants failed to prevent

and properly respond to several suicide attempts by Gambino and used excessive force in handling

him after such attempts.

       Gambino further alleges that Defendants violated the First Amendment by retaliating

against him for pursuing legal actions against prison personnel, including when Defendant Lt.

Eirich told him that he would likely be raped at the prison to which he would be transferred and

ran his finger along the area between his buttocks. He also alleges that Defendants further

retaliated against him in violation of the First Amendment by destroying certain legal materials

belonging to him and releasing certain personal information about him, and that these actions also

violated his First Amendment right of access to the courts. In addition to a Bivens claim for these

alleged constitutional violations, Gambino also asserts common law tort claims of battery and

intentional infliction of emotional distress under the FTCA based on this conduct.

       Finally, Gambino alleges that prison officials violated the Privacy Act by releasing certain

personal records to the public and thus causing him mental and emotional distress.
         Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 4 of 28



        On May 21,2020, Defendants filed the Second Motion. On June 26, 2020, Gambino filed

an 83-page memorandum of law in opposition to the Second Motion with multiple attachments.

Gambino also filed several requests for discovery that he deemed necessary to permit him to

oppose the Second Motion. The Court struck Gambino's brief for violating the 35-page limit for

briefs, see D. Md. Local R. 105.3, ordered Defendants to produce certain requested discovery,

including a video recording and all of Gambino's medical, dental, and mental health records from

FCI-Cumberland, and granted Gambino leave to file a conforming 35-page briefthat would allow

him to incorporate information obtained through the discovery materials. After receiving multiple

extensions from the Court, Gambino filed a new response to the Motion, consisting of the same

83-page brief and attachments, over one month after the latest deadline. Although this second

filing continues to violate the page limitation and the Court's prior order, in the interests ofjustice,

the Court will accept the filing.

                                           DISCUSSION

        Defendants seek dismissal of the remaining claims under Federal Rule of Civil Procedure

12(b)(6) or summary judgment under Rule 56. Specifically, they argue that: (1) certain

Defendants who are commissioned personnel of the United States Public Health Service are

immune from suit; (2) Gambino has failed to allege sufficient facts to support a claim of

supervisory liability against Defendant Warden Stewart; (3) Gambino failed to exhaust

administrative remedies on all claims other than his Eighth Amendment claims relating to medical

and dental treatment and certain FTCA claims; (4) the allegations and record evidence do not

support plausible claims for violations of the Eighth or First Amendment;(5) a Bivens claim may

not be based on an alleged violation of the First Amendment; (6) the allegations and record

evidence do not support plausible FTCA claims based on common law torts; and(7)Gambino has

not stated a plausible claim for relief under the Privacy Act.
         Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 5 of 28



1.     Legal Standards

       To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough facts

to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is

plausible when the facts pleaded allow "the Court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. Although courts should construe pleadings of

self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89, 94(2007), legal conclusions

or conclusory statements do not suffice, Iqbal^ 556 U.S. at 678. The Court must examine the

complaint as a whole, consider the factual allegations in the complaint as true, and construe the

factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268(1994); Lambeth v. Bd. ofComm 'rs ofDavidson Cty., 407 F.3d 266, 268(4th Cir. 2005).

       Defendants filed their Motion as a Motion to Dismiss or, in the Alternative, for Summary

Judgment. Typically, when deciding a motion to dismiss under Rule 12(b)(6), the Court considers

only the complaint and any attached documents "integral to the complaint." Sec'y ofState for

Defence v. Trimble Navigation Ltd.,484 F.3d 700, 705(4th Cir. 2007). Rule 12(d)requires courts

to treat such a motion as a motion for summary judgment where matters outside the pleadings are

considered and not excluded. Fed. R. Civ. P. 12(d). Before converting a motion to dismiss to one

for summaryjudgment,courts must give the nonmoving party "a reasonable opportunity to present

all the material that is pertinent to the motion." Id. "Reasonable opportunity" has two

requirements: (1) the nonmoving party must have some notice that the court is treating the Rule

12(b)(6) motion as a motion for summary judgment; and (2) the nonmoving party "must be

afforded a reasonable opportunity for discovery" to obtain information essential to oppose the

motion. Gay v. Wall, 761 F.2d 175, 177(4th Cir. 1985)(citation omitted).
         Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 6 of 28



        Here, the notice requirement has been satisfied by the title of Defendants' Motion. To

show that a reasonable opportunity for discovery has not been afforded, the nonmoving party must

file an affidavit or declaration under Rule 56(d), or another filing, explaining why "for specified

reasons, it cannot present facts essential to justify its opposition." Fed. R. Civ. P. 56(d). See

Harrods Ltd. v. Sixty Internet Domain Names,302 F.3d214,245(4th Cir. 2002). In this instance,

Gambino requested certain discovery prior to the resolution of the Motion, and the Court granted

several of his requests, including for the only existing video relevant to his claims. Having

provided such discovery, and where Gambino has submitted his own affidavits and exhibits, the

Court finds that the Second Motion may be treated as a Motion for Summary Judgment for

purposes of those arguments requiring consideration of the attached exhibits, video, and other

record evidence.


        Under Federal Rule of Civil Procedure 56(a), the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, All U.S. 317, 322(1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with alljustifiable inferences drawn in its favor. Anderson

V. Liberty Lobby, Inc., All U.S. 242,255(1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings. Bouchat v. Bait. Ravens Football Club, Inc.,

346 F.3d 514,522(4th Cir. 2003). A fact is "material" if it "might affect the outeome ofthe suit

under the governing law."Anderson, All U.S. at 248. A dispute of material fact is "genuine" only

if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.
         Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 7 of 28



II.     Public Health Service Officers


        As a threshold matter, Defendants argue that Defendants Dr. Frank Hershberger, the Chief

Psychologist at FCI-Cumberland; Thomas Gera, a physician's assistant; and Denise VanMeter, a

registered nurse, were commissioned personnel ofthe United States Public Health Service("PHS")

at the times relevant to Gambino's allegations and are thus immune &om suit. By statute, in light

ofthe availability ofFTCA claims against the United States,commissioned officers and employees

of PHS are immune from liability for damages "resulting from the performance of medical . . .

functions." 42U.S.C.§ 233(a)(2018). This provision "precludes              actions against individual

PHS officers or employees" for harm arising from the performance of their duties. Hui v.

Castaneda, 559 U.S. 799, 812 (2010). Therefore, Gambino's claims against Dr. Hershberger,

Gera, and VanMeter are barred by this statutory immunity. The claims against these Defendants

will be dismissed.

III.    Warden Stewart


        Gambino has not alleged any personal misconduct by Warden Stewart. Rather, his claims

against Warden Stewart are based on his position as the overall supervisor of personnel at FCI-

Cumberland and his failure properly to supervise subordinates. "In a Bivens suit, there is no

respondeat superior liability. Instead, liability is personal, based upon each defendant's own

constitutional violations." Trulockv. Freeh, 275 F.3d 391,402(4th Cir. 2001)(citation omitted).

A plaintiff making a supervisory liability claim must therefore show "that the supervisor had actual

or constructive knowledge that [the] subordinate was engaged in conduct that posed a pervasive

and unreasonable risk of constitutional injury to citizens like the plaintiff," "that the supervisor's

response showed deliberate indifference to or tacit authorization of the alleged offensive

practices," and that there was a causal link between the supervisor's inaction and the plaintiffs


                                                  7
         Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 8 of 28



injury. See Wilkins v. Montgomery^ 751 F.3d 214,226-27(4th Cir. 2014)(discussing supervisory

liability under 42 U.S.C. § 1983).

        Here, Gambino has not sufficiently alleged or established that Stewart personally

participated in his medical, dental, or mental health treatment, the alleged misconduct relating to

the response to his suicide attempts, or any of the other alleged constitutional violations by FCI-

Cumberland personnel. He also has failed to allege or establish sufficient facts to show that

Warden Stewart had any actual or constructive knowledge of these events. Accordingly, the

Motion will be granted on the claims against Warden Stewart.

IV.    Privacy Act

        Defendants argue that Gambino's claims that the release ofdocuments containing personal

information relating to him violated the Privacy Act necessarily fail because he has neither alleged

nor established any actual damages. The Privacy Act requires federal agencies to maintain records

used to make determinations about individuals "with such accuracy, relevance, timeliness, and

completeness as is reasonably necessary to assure faimess to the individual in the determination."

5 U.S.C. § 552a(e)(5). It grants individuals certain rights to obtain access to agency records

pertaining to them and to request amendments to records they believe to be inaccurate. See id. §

552a(d)(l),(2). It also requires federal agencies to establish appropriate safeguards to "insure the

security and confidentiality of records." Id. § 552a(e)(10). A private citizen may bring a civil

action for failure to comply with a requested amendment or to otherwise comply with Privacy Act,

but such a claim must be brought against a federal agency, not an individual federal employee.

See id. § 552a.(g)(l);see also Ramirez v. Dep't ofJustice, 594 F. Supp. 2d 58,61-62(D.D.C.2009)

(stating that the term "agency" under the Privacy Act does not encompass "officers or

employees"); Morris v. U.S. Prob. Servs., 723 F. Supp.2d 225,227(D.D.C. 2010). In such a case.
         Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 9 of 28



a plaintiff may obtain "actual damages sustained by the individual." 5 U.S.C. § 552a(g)(4)(A). In

light of this provision, the United States Supreme Court has held that the Privacy Act waives the

federal government's sovereign immunity for "actual damages," but not for mental or emotional

distress damages. Fed. Aviation Admin, v. Cooper, 566 U.S. 284, 299, 304(2018)(holding that

the term "actual damages" in the Privacy Act is "limited to proven pecuniary or economic harm,"

and thus does not include "mental or emotional distress").

        Here, Gambino alleges, without further detail, that in October 2015, his "personal mental

health records were released by [the] Mid-Atlantic [Ojffice of the Bureau ofPrisons" in violation

of Privacy Act. Compl. at 2, EOF No. 1. Although Gambino alleges that the purported

unauthorized disclosure had an adverse effect on his mental health, he fails to allege that any such

disclosure caused any actual damages in the form of pecuniary or economic harm. Because

sovereign immimity has not been waived for Privacy Act claims based on mental or emotional

distress only, the Motion will be granted as to the Privacy Act claims.

V.      Exhaustion of Administrative Remedies


        Defendants argue that with the exception of the Eighth Amendment claims relating to

medical and dental care and the FTCA claims for which Gambino exhausted the relevant

administrative process, Gambino's remaining claims must be dismissed for failure to exhaust

administrative remedies.      The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. §1997e,

provides that: "No action shall be brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted." 42 U.S.C. §1997e(a).

This exhaustion requirement applies to "all inmate suits about prison life, whether they involve

general circumstances or particular episodes, and whether they allege excessive force or some
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 10 of 28



other wrong." Porter v. Nussle, 534 U.S. 516, 532 (2002). It applies to Bivens actions alleging

constitutional violations. Id. at 524; see also Gibhs v. Bureau ofPrisons, 986 F. Supp. 941, 943-

44 (D. Md. 1997)(dismissing a federal prisoner's lawsuit for failure to exhaust administrative

remedies where the plaintiff did not appeal his administrative claim through all four stages of the

Bureau ofPrisons's grievance process).

        Exhaustion requires that prisoners pursue a claim through all available stages in the

administrative process until they receive a final denial of the claim. Chase v. Peay, 286 F. Supp.

523,530(D. Md. 2003); Gibbs, 986 F. Supp. at 943-44;see also Booth v. Churner,532 U.S. 731,

735 (2001)(affirming the dismissal of a prisoner's claim for failure to exhaust administrative

remedies because the prisoner "never sought intermediate or full administrative review after the

prison authority denied relief). A claim that has not been exhausted may not be considered. See

Jones V. Bock,549 U.S. 199, 219-20 (2007).

       The Federal Bureau of Prisons ("BOP") has established an Administrative Remedy

Program, 28 C.F.R. §§ 542.10-542.19 (2020), for inmates to resolve grievances related to their

confinement This process consists ofthe following steps: (1)the inmate is first required to present

the issue informally to staff, pursuant to procedures to be established by the Warden of the prison;

(2) if the inmate is unable to resolve the issue informally, the inmate must file a written

Administrative Remedy Request with the Warden within 20 days of the date of the incident in

question;(2)if the Warden's response is unsatisfactory, the inmate must file an appeal to the BOP

Regional Director within 20 days of the Warden's response; and (3) if the inmate is still not

satisfied, the inmate must file an appeal to the BOP Office of General Counsel in Washington,

D.C. within 30 days ofthe date ofthe Regional Director's response. 28 C.F.R. §§ 542.13-542.15.

For a Bivens claim, the exhaustion requirement is satisfied by the completion of this process, not


                                                10
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 11 of 28



by the filing of an administrative tort claim under the FTCA. See Lambert v. United States, 198

F. App'x 835, 840 (11th Cir. 2006); Roszycka v. Whitehead, No. DKC-09-3210, 2010 WL

2925054, at *3 n.2 (D. Md. July 21, 2010); Nwaokocha v. Sadowski, 369 F. Supp. 2d 362, 367

(E.D.N.Y. 2005)(citing cases).

       Under the PLRA, exhaustion may only be excused if the administrative procedure is not

actually available. See Ross v. Blake, 136 S. Ct. 1850,1858(2016)(holding that an inmate "must

exhaust available remedies, but need not exhaust unavailable ones"). "[A]n administrative remedy

is not considered to have been available if a prisoner, through no fault of his own, was prevented

from availing himself of it." Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008). An

administrative procedure is not available when prison officials are "unable or consistently

unwilling to provide any reliefto aggrieved inmates" such that it effectively "operates as a simple

dead end"; the procedure is so "opaque" that it is practically incapable of use; or prison

administrators actively thwart inmates from filing grievances. Ross, 136 S. Ct. at 1859-60.

       A.      Administrative Remedy Requests

       BOP records establish that Gambino has filed at least 163 Administrative Remedy

Requests("ARRs")since entering BOP custody, but he has fully exhausted only two relating to

his incarceration at FCI-Cumberland; ARRs No. 818561 and No. 825113. In ARRNo. 818561,

filed on April 23, 2015, Gambino alleged that he was improperly denied certain medication and

reasonable accommodations in the form of a cane and shoes. The final response was issued on

November 9,2015. In ARR No. 825113,filed on June 8, 2015, Gambino alleged that he received

improper dental treatment. The final response was issued on November 13, 2015. Since filing the

present civil actions, between January and April 2018, Gambino filed multiple ARRs requesting




                                                11
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 12 of 28



that "all remedies be considered exhausted." Williams Decl. 112, Mot. Dismiss Ex. 1, ECF No.

72-2. Those requests were rejected.

       Although Gambino asserts in his Complaint that he "exhausted what remedies were truly

available" and alleges the "mis-using" ofthe grievance process "to cause denials and/or rejections

unfairly," he has not provided a sufficient basis to conclude that the administrative process was

actually unavailable to him. Compl. at 8-9. In a predecessor case,the Court examined and rejected

the argument that the ARR process at FCI-Cumberland was effectively unavailable to Gambino.

See Gambino v. Moubarek,m.TDC-15-2202,2016 WL 1644360,at *4-5(D. Md. Apr. 21,2016).

Moreover, Gambino's record of filing numerous ARRs, several of which have been fully

exhausted, belies his claim that the process is either a dead end or that prison officials actively

thwart the filing and pursuing of ARRs. SeeRoss, 136 S. Ct. at 1859-60. He has neither claimed

nor established that the Administrative Remedy Program is so opaque that it is practically

incapable of use.

       Accordingly, the record establishes that Gambino failed to fully exhaust administrative

remedies on the following claims: the Eighth Amendment claims relating to alleged excessive

force in stopping Gambino's suicide attempts; the First Amendment claims for retaliation based

on allegedly inducing suicide attempts and engaging in threats ofor actual sexual contact; the First

Amendment claims for retaliation and denial of access to the courts based on destruction of legal

materials or release of personal information; and the Privacy Act claims. Because the First

Amendment claims will be dismissed for failure to exhaust administrative remedies, the Court

need not address whether a First Amendment claim may proceed pursuant to Bivens.




                                                12
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 13 of 28



        B.     FTCA Claims


        For a tort claim under the FTCA,a prisoner must first exhaust the administrative process

established under the FTCA,consisting of (1)presenting the relevant federal agency with a claim

describing, with particularity, the alleged injury and damages; and (2) either receiving a written

denial ofthe claim from the agency or waiting six months from the date offiling without obtaining

a final agency disposition. See 28 U.S.C. § 2675(a). For a federal prisoner's FTCA claim, courts

need consider only this specific FTCA exhaustion requirement, not the separate BOP procedures

adopted pursuant to the PLRA. See Lambert, 198 F. App'x at 838, 840 (considering a prisoner's

administrative exhausted FTCA claim even though the BOP's administrative procedures were not

exhausted);Sanchez-Mercedes v. Bureau ofPrisons,453 F. Supp. 3d 404,423 n.l 1 (D.D.C.2020);

see also Bakhtiari v. Spaulding, 119 F. App'x 129, 132 (3d Cir. 2019)(for a prisoner's FTCA

claim, considering only the FTCA administrative exhaustion requirements). Gambino has filed 16

administrative tort claims while in BOP custody, only four of which arise from Gambino's

incarceration at FCI-Cumberland. Two of these claims. Administrative Tort Claim Nos. TRT-

MXR-2017-03794 and TRT-MXR-2017-03519, both received on March 24, 2017 and denied on

May 3, 2017, related to claims of medical and dental malpractice at FCI-Cumberland, such that

any FTCA claims arising from those filings or other FTCA claims asserting health care malpractice

were dismissed when the Court ruled on the First Motion. See Gambino, 2019 WL 1300856, at

*7-8. Thus, only the two administrative tort claims identifying non-medical FTCA claims have

been administratively exhausted and may support tort claims in this case.

       In Administrative Tort Claim No. TRT-MXR-2017-00495,received on October 25, 2016,

Gambino alleged tort claims relating to his placement on suicide watch at FCI-Cumberland,

specifically that on February 16, 2016, correctional officers gave him bed sheets and watched as


                                               13
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 14 of 28



he attempted to commit suicide by hanging, then saved him from doing so, only to use excessive

force on his arm and wrist afterwards. This claim was administratively denied on January 6,2017.

In Administrative Tort Claim No. TRT-MXR-2017-00493, also received on October 25, 2016,

Gambino alleged that between February 2 and March 18, 2016, Lt. Eirich threatened him with

rape, and that FCI-Cumberland officials removed a package with legal materials relating to several

of his active federal court cases. This claim did not include an allegation of sexual touching by

Lt. Eirich or anyone else. This claim was administratively denied on February 24,2017.

       Accordingly,the Court finds that Gambino has exhausted administrative remedies relating

to his FTCA claims relating to the alleged facilitation of his suicide attempts and the use of

excessive force in preventing them,the alleged threat ofrape, and the alleged removal of his legal

materials, as set forth in the two fully exhausted FTCA administrative complaints. All other FTCA

claims will be dismissed for failure to exhaust the administrative process.

VI.    Eighth Amendment

       Gambino's remaining Eighth Amendment claims are based on his allegations that he was

denied constitutionally adequate medical, dental, and mental health care at FCI-Cumberland. As

he was a federal prisoner, he asserts these claims pursuant to Bivens. See Carlson v. Green, 446

U.S. 14, 16 n.l, 23(1980)(applying Bivens to an Eighth Amendment claim for failure to provide

adequate treatment for a prisoner's medical condition).

        The Eighth Amendment prohibits cruel and unusual punishment. U.S. Const,amend. VIII.

An inmate's Eighth Amendment rights are violated when there is "deliberate indifference" to

"serious medical needs." Estelle v. Gamble, 429 U.S. 97, 104 (1976); Jackson v. Lightsey, 115

F.3d 170, 178 (4th Cir. 2014). A deliberate indifference claim has both objective and subjective

component. The plaintiff must have an objectively serious medical condition, consisting of"one


                                                14
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 15 of 28



that has been diagnosed by a physician as mandating treatment or one that is so obvious that even

a lay person would easily recognize the necessity for a doctor's attention." Jackson, 775 F.3d at

178 (quoting Iko v. Shreve, 535 F.3d 225,241 (4th Cir. 2008)).

        As for the subjective component, "[a]n official is deliberately indifferent to an inmate's

serious medical needs only when he or she subjectively knows of and disregards an excessive risk

to inmate health or safety." Id. (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1978)). "[I]t is

not enough that an official should have known of a risk; he or she must have had actual subjective

knowledge of both the inmate's serious medical condition and the excessive risk posed by the

official's action or inaction." Id. "[M]any acts or omissions that would constitute medical

malpractice will not rise to the level of deliberate indifference." Id.        Thus, "[djeliberate

indifference is more than mere negligence, but less than acts or omissions done for the very

ptupose of causing harm or with knowledge that harm will result." Scinto v. Stansberry, 841 F.3d

219, 225 (4th Cir. 2016) (quoting Farmer, 511 U.S. at 835). Under this standard, a mere

disagreement between an inmate and a physician over the appropriate level of care does not

establish an Eighth Amendment violation absent exceptional circumstances. Id.

       An Eighth Amendment deliberate indifference claim may be based on inadequate mental

health care. See DePaola v. Clarke, 884 F.3d 481,486 (4th Cir. 2018)("Courts treat an inmate's

mental health claims just as seriously as any physical health claims."); Bowring v. Godwin, 551

F.2d 44,47-48 (4th Cir. 1977)(stating that there is "no underlying distinction between the right to

medical care for physical ills and its psychological or psychiatric counterpart"). Likewise, an

Eighth Amendment claim may be based on inadequate dental care. See King v. United States, 536

F. App'x 358, 362 (4th Cir. 2013); Hunt v. Dental Dep't, 865 F.2d 198, 200 (9th Cir. 1989)




                                                15
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 16 of 28



("Dental care is one ofthe most important medical needs of inmates."(quoting Ramos v. Lamm,

639 F.2d 559, 576(10th Cir. 1980))).

        A.     Medical Care


        Separate from his claims of inadequate mental health treatment, Gambino has alleged

constitutionally inadequate medical care relating to spinal or back pain, a fungal infection, a

stomach condition, and his hunger strike. Gambino's medical records and declarations from his

medical providers establish that he received treatment for these conditions and was not subjected

to deliberate indifference to his medical needs.

       On Gambino's back pain, during a medical visit on March 4, 2015, Gambino reported

ongoing and past back pain. Initially, he was prescribed a pain reliever and at some point received

a back brace. On April 21,2015, Gambino again reported back pain,this time referencing a spinal

deformity and noting that at times he has involuntarily defecated as a result of his back pain. The

examining nurse determined that he did not appear to be in acute distress and was able to walk

without difficulty. During a May 1,2015 examination, he was found to have a full range of motion

to the lumbar spine. Nevertheless, he was prescribed Naproxen for pain and x-rays were ordered,

which revealed mild degenerative disc disease. He was seen again on June 11, 2015, June 17,

2015, and July 2, 2015 about his back issues and was told that the x-rays revealed that the best

course oftreatment was to rely on pain relievers. After further complaints, he was offered a neck

brace on July 22, 2015 but declined it. On July 27, 2015, he received another set of x-rays. On

August 5, 2015, Gambino requested a cane, and he has submitted declarations from various

inmates attesting to his need for one. The medical providers, however, did not observe a physical

need for a cane at the time of their examinations of Gambino, and he was later observed walking

without difficulty on August 9. Although Gambino was instructed to follow up at sick call if his


                                                   16
           Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 17 of 28



conditioned worsened, he did not return until November 19, 2015, After a February 19, 2016

visit, another set of x-rays of his cervical spine was taken on February 24, 2016, with negative

results.


           As for the fungal infection, Gambino reported the condition on Jime 11, 2015 and was

prescribed an oral anti-fungal medication to treat the condition. Gambino did not complain about

the condition again until January 26, 2016, when he acknowledged that the June 2015 symptoms

had resolved but reported a new or renewed rash. This rash was not particularly visible, but the

same medication was prescribed. At the time of a follow-up visit on February 29, 2016, the

condition had resolved.


           On March 4, 2015, Gambino reported stomach issues consistent with gastroesophageal

reflux disease. He was provided a seven-day supply of the medication Prilosec and instructed to

obtain additional doses through the commissary if needed. He was told that, by policy, he could

receive a prescription for Prilosec only if he had a specific test which showed that he had reflux or

peptic ulcer disease. On June 11, 2015, Gambino returned and reported vomiting because of

stomach acid. Though he claimed that he could not afford to buy Prilosec at the commissary,

medical staff determined that he had sufficient fiinds in his account. Medical staff then ordered a

test to determine whether he had H.Pylori bacteria in his stomach, which would reflect an infection

that could lead to the same symptoms. The test results were negative. Gambino did not report

reflux again.

       Finally, when Gambino conducted a hunger strike from June 14,2015 to June 18,2015 to

protest his medical care for these issues, medical staff provided him care pursuant to the BOP's

hunger strike policy, which consisted of daily medical assessments, offering drinks every two

hours and meals daily, and monitoring his water intake. During these visits, Gambino did not



                                                 17
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 18 of 28



show signs ofdehydration or distress. Although Gambino has submitted declarations from inmates

stating that prison officials turned off the water to Gambino's cell during his hunger strike.

Defendant Dr. Mohammed Moubarek, the Clinical Director at FCI-Cumberland, has stated that

such a step is a standard procedure during a hunger strike to allow prison officials to monitor the

prisoner's water intake in a precise way.

       The record shows that Gambino received consistent medical attention for his conditions

and that prison medical staff did not deliberately fail to provide treatment or act with reckless

disregard to his serious medical needs. He received pain relievers, several rounds of x-rays, and

an offer of a neck brace for his back condition; prescription medication for his fimgal infection;

medication for his gastrointestinal symptoms and a diagnostic test for that condition; and daily

monitoring during his hunger strike. Although Gambino may disagree with decisions about the

medication prescribed to treat him and the assistive devices he was provided, disagreements

between an inmate and a medical provider are insufficient to demonstrate deliberate indifference.

See Jackson^ IIS F.3d at 178; Russell v Sheffer, 528 F.2d 318, 319 (4th Cir. 1975)(per curiam)

("Questions of medicaljudgment are not subject to judicial review."). Accordingly,the Court will

grant the Motion on the Eighth Amendment claims relating to medical care.

       B.      Dental Care


       Gambino's Eighth Amendment claim relating to inadequate dental care is based on the

treatment of an allegedly infected wisdom tooth in 2015. Medical records and a declaration

submitted by Defendant Dr. Tequilla McGahee,a dentist, reveal that she first examined Gambino

on April 21, 2015 for a complaint that his wisdom tooth was infected and, after reviewing dental

x-rays, diagnosed him as having a partially impacted wisdom tooth with intermittent gingival

irritation and inflammation, without signs ofinfection. McGahee advised Gambino that extracting


                                                18
       Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 19 of 28



the tooth would be the safest course to prevent infection. Gambino, however, declined extraction

for religious reasons. Dr. McGahee irrigated the area, observed no foreign bodies or debris, and

informed him that based on the position of the tooth and the partial impaction, it was likely to

become symptomatic again. She instructed him to use sick call in the event of pain and advised

that he could receive irrigation or cleaning ofthe area through sick call as needed.

        On April 22, 2015, Gambino retumed to the dental clinic to show the dentist that he had

what he believed to be pus coming from the area around his wisdom tooth. Dr. McGahee found

that when she pressed on the soft tissue around the tooth, a secreted liquid emerged. Dr. McGahee

explained to Gambino that because the tooth was partially impacted, such a secretion would

continue to occur if he did not have the tooth extracted. Dr. McGahee informed Gambino that if

did not agree to extraction, he should retum to sick call whenever he needed the area irrigated and

cleaned. Although Gambino asked to be put on a regular schedule oftwo cleanings per year, Dr.

McGahee declined to do so because such a schedule was not medically necessary, as his needs

could be met by irrigation and cleaning on an as-needed basis. At Dr. McGahee's request,

Gambino reviewed a medical form advising him that failure to extract the tooth could lead to

increased pain, swelling, decay, and possibly infection, and he signed it acknowledging that he

was declining the extraction.

       On October 29, 2015, Gambino retumed to Dr. McGahee for a periodontal evaluation,

including a review of dental x-rays, and was assessed as periodontally stable. When Gambino

again declined extraction of his wisdom tooth, McGahee sought a second opinion from the

Chairman ofthe Oral and Maxillofacial Pathology Department at the Naval Postgraduate Dental

School, who recommended extraction of the tooth. Gambino did not report for additional dental

treatment before he left FCI-Cumberland in March 2016.




                                                19
       Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 20 of 28



       The record reflects that Dr. McGahee gave timely attention to Gambino's wisdom tooth

and recommended a course of treatment, specifically, extraction. When Gambino's declined that

treatment, she offered the alternative of regular irrigation and cleaning on an as-needed basis, and

she informed Gambino that such treatment would not completely address the problem. Particularly

where another dentist concurred in her diagnosis and proposed course oftreatment,the record does

not support a finding that she acted with deliberate indifference to Gambino's dental needs. At

most, Gambino's dissatisfaction with Dr. McGahee's recommendation and treatment reflects a

disagreement with the medical provider over the course of treatment, which does not establish

deliberate indifference. See Jackson, 775 F.3d at 178;Stokes v. Hurdle, 393 F. Supp. 757,762(D.

Md. 1975) (holding that a difference of opinion on dental care did not support an Eighth

Amendment violation because "even if a prison doctor is mistaken or negligent in his diagnosis or

treatment, no constitutional issue is raised absent evidence of abuse, intentional mistreatment, or

denial of medical attention"), aff'd, 535 F.2d 1250 (4th Cir. 1976). The fact that Dr. McGahee

declined to provide a regular, six-month cleaning schedule and instead offered irrigation and

cleaning ofthe wisdom tooth area on an as-needed basis does not establish deliberate indifference,

as the right to treatment is "limited to that which may be provided upon a reasonable cost and time

basis and the essential test is one ofmedical necessity and not simply that which may be considered

merely desirable." Bowring, 551                  see also King    United States, 536 F. App'x 358,

362-64 (4th. Cir. 2013)(finding that under the circumstances, the failure to perform a root canal

on a prisoner did not constitute deliberate indifference). The Court will therefore grant the Motion

and enter summary judgment in favor of Defendants on Gambino's Eighth Amendment claim

relating to allegedly inadequate dental care.




                                                20
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 21 of 28



        C.      Mental Health Care


        Gambino also alleges deliberate indifference to his mental health needs, based primarily

on the prescribing of Citalopram (Celexa),a drug which he asserts produced side effects including

suicidal ideations, and his assertion that mental health providers did not provide appropriate care

when he took steps to attempt suicide. Gambino's mental health records, however, reflect no

deliberate indifference to Gambino's mental health needs.

       In November 2015, after reporting various symptoms of depression, Gambino was

prescribed Celexa, a depression medication. Although Gambino has asserted in a declaration that

by December 2015 he had strong side effects and reported them to Defendant Dr. Shane Sheetz,

he does not describe the specific adverse effects he reported to Dr. Sheetz, nor is there any record

reflecting such a report. According to the medical records, as of January 26, 2016, Gambino

reported to Defendant Kristi Crites, a nurse, that the medication was working well and that he had

no side effects from it. He also reported no negative effects during a February 3, 2016 visit with

Dr. Moubarek.


       On February 4, 2016, at a time when Gambino was scheduled to be transferred to another

facility, Gambino attended a Psychology Services open house at FCI-Cumberland and gave the

staff psychologist a bed sheet tied into a noose and written materials reflecting suicidal ideations.

Based on that communication, mental health providers initiated a Suicide Risk Assessment

("SRA"). Gambino did not cooperate with the SRA and was then placed on suicide watch during

which he remained in a Special Housing Unit observation cell with constant observation and daily

visits and care from mental health providers,including Dr. Hershberger,Dr. Sheetz, and Defendant

Dr. Brett Dodd. Though he would not engage with mental health staff, Gambino made no attempts

to harm himself during this time period.



                                                 21
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 22 of 28



        On February 16,2016,Dr. Hershberger,the ChiefPsychologist, determined that it was safe

to remove Gambino from suicide watch, based on his lack of attempts to harm himself, Gambino's

recent communications with his family that did not exhibit suicidal ideations, and the assessment

that Gambino may have been attempting to thwart his transfer to another facility. When he was

released from suicide watch and was retumed to a regular cell, Gambino loosely tied a bed sheet

around his neck, threw it over a pipe in his cell, and stood in place until correctional staff arrived.

In the estimation of Dr. Hershberger, this action was aimed at evoking a response rather than

engaging in an actual suicide attempt, so he did not return Gambino to suicide watch and instead

placed him a double cell. Later that day, however, Gambino again wrapped a sheet around his

neck and this time began to tighten it by hand. Gambino was removed from his cell and escorted

to the medical unit where Dr. Hershberger attempted to engage him in discussion. Gambino

refused to communicate. Though Dr. Hershberger continued to assess these actions to be non-

lethal and intended to evoke a response, he directed that Gambino be retumed to suicide watch.

       Once back on suicide watch, Gambino continued to be assessed and evaluated by mental

health providers. This period was extended because on several occasions, he stated that ifremoved

from suicide watch he would attempt to kill himself. Nevertheless, he was removed from suicide

watch on Februaiy 29,2016 after Dr. Hershberger assessed that he was no longer expressing active

suicidal intent, and a Suicide Risk Management Plan had been completed for Gambino.

       The record of Gambino's mental health care reflects insufficient evidence to support a

claim of deliberate indifference to his mental health needs. When Gambino described symptoms

of depression in November 2015, he was prescribed Celexa to treat it. Although Gambino claims

that the medication caused side effects that increased his suicide risk, there is no medical record

reflecting such a report prior to the events of February 2016. At that point, when Gambino


                                                 22
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 23 of 28



expressed suicidal ideations and engaged in two actions that were either actual suicide attempts or,

as determined by Dr. Hershberger, attempts to elicit a response, the mental health providers placed

him on suicide watch, monitored him regularly, and successfully prevented him from harming

himself. Thus, even if Celexa caused adverse side effects that were not immediately addressed,

these reasonable responses are inconsistent with deliberate indifference. See Farmer, 511 U.S. at

537. To the extent that Gambino claims that they placed him on suicide watch for too long, or that

they did not act swiftly enough to prevent his apparent attempts, the decisions on his care were

based on Dr. Hershberger's professional assessment of the risk, and Gambino's disagreement on

such issues of medical judgment does not support a claim of deliberate indifference. See Scinto,

841 F.3d at 225. The Court will therefore grant the Motion as to the Eighth Amendment claims

of deliberate indifference to Gambino's mental health needs.

VII.   FTCA Claims


       As discussed above, with all FTCA tort claims based on medical malpractice previously

dismissed, Gambino, 2019 WL 1300856, at *7-8, the remaining FTCA tort claims are those for

battery or intentional infliction of emotional distress arising out of: (1) correctional officers'

alleged inducement of his suicide attempts by providing him with bed sheets and delaying their

intervention;(2) the use of excessive force on his arm when they intervened to stop any suicide

attempt; (3) Lt. Eirich's verbal threat of rape; and (4) the removal or destruction of his legal

materials. An FTCA claim is directed only against the United States, not the federal employee

whose act or omission gave rise to the claim. 28 U.S.C. § 2679(d)(1).

       A.      Suicide Attempts

       Gambino alleges that on February 16, 2016, after he was released from suicide watch, he

was escorted by six unidentified correctional officers to his regular cell, given bed sheets, and


                                                23
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 24 of 28



allowed to attempt suicide by making a noose with the sheet on two separate occasions. On both

occasions, the correctional officers intervened to prevent Gambino from harming himself.

Gambino further alleges that in stopping his apparent suicide attempts, the correctional officers

used excessive force by using an arm restraint, twisting his right arm, and attempting to break his

arm, wrist, and possibly his shoulder.

       Construed liberally, the torts asserted by Gambino consist of battery and intentional

infliction of emotional distress. Under Maryland law, a battery is an intentional "harmful or

offensive contact with another without that person's consent." Nelson v. Carroll, 735 A.2d 1096,

1099-1100(Md. 1999). A claim ofintentional infliction of emotional distress requires a showing

that: (1) the conduct in question was intentional or reckless; (2) the conduct was extreme and

outrageous;(3)there was a causal connection between the conduct and the emotional distress; and

(4)the emotional distress was severe. Harris v. Jones, 380 A.2d 611, 614(Md. 1977); Arbabi v.

Fred Meyers, Inc., 205 F. Supp. 2d 462,465-66(D. Md. 2002). Such a claim is "rarely viable,"

Arbabi, 205 F. Supp. 2d at 466, and is reserved for "those wounds that are truly severe and

incapable of healing themselves," Figueiredo-Torres v. Nickel, 584 A.2d 69,75(Md. 1991).

       First, on the claim that correctional officers effectively caused his suicide attempts with the

intent to cause emotional distress, as discussed above. Dr. Hershberger, applying his medical

judgment, approved the release of Gambino from suicide watch to a regular cell presumably with

the understanding that he would have bed sheets. Thus, the provision of sheets was appropriate.

Although Gambino claims that FCI-Cumberland personnel provided him with the sheets with the

intent to induce him to attempt suicide, he has offered no evidence, such as a statement by a

correctional officer reflecting such intent, to support this speculative claim. Indeed, as he

acknowledges,correctional officers twiceintervened to stop his attempts in ample time, and,based


                                                 24
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 25 of 28



on the loose tying of the sheet and the failure to secure one end, Dr. Hershberger considered

Gambino's actions to be aimed at evoking a reaction rather than actual lethal attempts.

Significantly, in the video of the aftermath of these incidents, which shows correctional officers

escorting Gambino to and from a medical examination, and medical providers assessing his

condition, there is no sign of any animosity toward Gambino and no sign of any intent or interest

in causing him harm. On this record, there is insufficient evidence to support a claim that the

correctional officers intentionally induced suicide attempts.

       Moreover,under the FTCA,"No person convicted ofa felony who is incarcerated... while

serving a sentence may bring a civil action against the United States or an agency, officer, or

employee of the Government, for mental or emotional injury suffered while in custody without a

prior showing of physical injury or the commission of a sexual act." 28 U.S.C. § 1346(b)(2).

Although Gambino was examined by medical providers after the incident, both the medical records

and the video show no sign of any injury to his neck, and Gambino did not report any such injury.

Thus, this claim also fails because of the lack of any physical injury arising from Defendants'

alleged effort to induce the suicide attempt and failure to intervene immediately.

       As for the claim of battery based on excessive force in stopping any suicide attempt, the

record evidence does not support this claim. Where Gambino has acknowledged that he was

engaged in a suicide attempt, the correctional officers were authorized to use some force to stop

his attempt. See Ashton v. Brown,660 A.2d 447,471 n.24(Md. 2004)(noting that ifthe officer's

act itself was not tortious, then neither was the physical force used to effectuate them). Thus, a

claim of battery would require a showing that the correctional officers' actions were excessive as

compared to the amount offorce needed to prevent the suicide. See Williams v. Prince George's

Cty., 685 A.2d 884, 898(Md. 1996). Notably, however, there was no evidence identified on the


                                                25
         Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 26 of 28



day of the suicide attempts of any injury to Gambino's shoulder, arm, or wrist. After those

incidents, medical providers examined him and saw no sign ofan injury,and when asked, Gambino

denied having any pain or discomfort. Moreover,the video ofthe aftermath,in which correctional

officers and medical providers assessed Gambino before escorting him back to a cell, shows no

sign of an injury to his right arm area as a result of the force used to stop any suicide attempt.

"[Wjhen a video quite clearly contradicts the version of the story told by [the plaintiff]... so that

no reasonable jury would believe it, a court should not adopt that version ofthe facts for purposes

of ruling on a motion for summary judgment." Witt v. W. Va. State Police, Troop 2,633 F.3d 272,

276 (4th Cir. 2011)(quoting Scott v. Harris, 550 U.S. 372, 378 (2007)). Although Gambino

reported shoulder pain three days later, when examined, he had a full range of motion. Under

these circumstances,this claim fails both because there is insufficient evidence ofa physical injury,

see 28 U.S.C. § 1346(b), and because in light of such a lack ofsuch evidence, there is insufficient

evidence to create a genuine issue of material fact on whether Defendants used an unauthorized

level offorce in intervening to stop Gambino's suicide attempt. The Court will therefore grant the

Motion on the FTCA claims relating to the suicide attempts.

        B.      Verbal Threats


        Gambino also asserts tort claims based on his allegation that at some point while he was

on suicide watch, Lt. Eirich threatened him with rape. According to Gambino's medical records,

Gambino reported on February 19,2016 that about one week earlier, he had been verbally harassed

by a correctional officer, presumably Lt. Eirich, with the statements that he would be raped at the

facility to which he was scheduled to be transferred and that the correctional officer would ensure

that it happened, and that the same correctional officer later entered his cell and touched the crack

between his buttocks.




                                                 26
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 27 of 28



       The claim of verbal harassment fails because, as alleged, Gambino's claim is one for

"mental or emotional injury," but Gambino has neither alleged nor provided evidence of any

"physical injury" associated with that threat. 28 U.S.C. § 1346(b). As discussed above, only the

verbal threat of rape was referenced in Gambino's administrative tort claim, so the claim related

to the unwanted touching has been dismissed for failure to exhaust administrative remedies. Even

if the unwanted touching claim were exhausted, it would likewise fail because the described

touching does not constitute a "physical injury or the commission of a sexual act (as defined in

section 2246 oftitle 18)" as required to permit a federal prisoner's tort claim. 28 U.S.C. § 1346(b);

18 U.S.C. § 2246(2)(2018)(defining "sexual act"). Defendants are thus entitled to summary

judgment on this claim.

       C.      Legal Materials

       Finally, Gambino asserts a tort claim relating to the loss of some of his legal materials

when he was transferred from PCX-Cumberland to FCI-Fort Dix. On March 31, 2016, Gambino

signed an Inmate Personal Property Record at FCI-Fort Dix stating that he had received a box of

legal materials. Although Gambino maintains that the box did not contain all ofhis legal materials,

Gambino's claim for the loss of his property fails because the FTCA excludes from the

Government's waiver of sovereign immunity "[a]ny claim arising in respect of the assessment or

collection ofany tax or customs duty, or the detention ofany goods, merchandise, or other property

by any officer of customs or excise or any other law enforcement officer." 28 U.S.C. § 2680(c).

The Supreme Court has interpreted this provision as precluding a federal inmate's FTCA claim

against BOP officials for a loss of personal property while in prison,including during a transfer to

another facility. Ali v. FederalBureau ofPrisons,552 U.S. 214,217-18,228(2008). Accordingly,

the Court will grant the Motion as to this claim.



                                                 27
        Case 8:17-cv-02311-TDC Document 26 Filed 01/28/21 Page 28 of 28



                                       CONCLUSION


       For the foregoing reasons, Defendants' Second Motion to Dismiss the Complaint, or in the

Alternative, for Summary Judgment will be granted. A separate Order shall issue.



Date: January 28, 2021
                                                   THEODORE D. CHUAN(
                                                   United States District Judg(




                                              28
